 In theMatter of THE CINCINNATI TIMES-STARCo.andCINCINNATINEWSPAPER GuiLDCase No. R-34-57.-Decided February 20, 1942Jurisdiction:newspaper publishing industry.Investigation and Certification of Representatives:existence of question : re-fusal of Company to accord union recognition until it is certified by the Board,election necessary.Unit Appropriatefor CollectiveBargaining:all'employees of the commercialdepartments at Company's two offices, including miscellaneous composing-roomhelp, telephone operators, and drivers of supply cars, but excluding the businessmanager, the advertising director, department heads, assistant departmentheads, sub-department heads in the circulation department, the general ex-pense or maintenance employees, the secretaries to the business manager, ad-vertising director, and publisher, and the secretaries of the national and localadvertising departments ; over Company's objection miscellaneous composing-room help, telephone operators at one of Company's offices, and drivers ofsupply trucks are included and general expense or maintenance employeesexcluded; secretaries of the national and local advertising departments whoin the course of their work occasionally handle work relating to personnelmatters are excluded over union's objection.Mr. John H. Clippinger,of Cincinnati, Ohio, for the Company.Mr. Julius Holzberg,of Cincinnati, Ohio, for the Guild.Mr. Ralph Holbert,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 27, 1941, Cincinnati Newspaper Guild, affiliated withthe Congress of Industrial Organizations, herein called the Guild,filed with the Regional Director for the Ninth Region (Cincinnati,Ohio) a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of The CincinnatiTimes-Star Co.; Cincinnati, Ohio, herein called the Company, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On December 22, 1941, the National LaborRelations Board, herein called the Board, acting pursuant to Section'39 N. L. R. B., No. 10.39 40 ,DECISIONS OF NATIONAL LABOR RELATIONS BOARD9 (c) of the Act and Article III, Section 3, of National Labor Re-lations Board Rules and Regulations-Series 2, as amended, orderedan investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing on due notice.On December 30, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company and theGuild.Pursuant to notice a hearing was held on January 10, 1942,atCincinnati,Ohio, before Karl Filter, the Trial Examiner dulydesignated by the Chief Trial Examiner.The Company and theGuild were represented by counsel, and participated in the hearing.Full opportunity to be heard, to examine and, cross-examine witnesses,and to introduce evidence bearing on the issues was afforded all par-ties.During the course of the hearing the Trial Examiner made sev-eral rulings on motions and on objection's to the admission of evi-dence.The Board ' has reviewed the .rulings of the Trial Examinerand-finds that no prejudicial errors were commited.The rulings arehereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Cincinnati Times-Star Co. is an Ohio corporation engagedin the publication, distribution, and sale of a daily afternoon news-paper.Its principal offices are in Cincinnati, Ohio, but the Com-pany also maintains advertising, news, and circulation offices in Cov-ington,Kentucky.The Company has an estimated daily circula-tion of 154,000 copies, and, of this, ;amount approximately 30,000copies are circulated and distributed in States other than the Stateof Ohio, principally in the States of Indiana, Kentucky, and WestVirginia.The Company utilizes the full leased wire services of,and furnishes news to, the Associated Press and International NewsService.The Company uses approximately 15,000 tons of news-print per year, the cost price of which, based on current- figures, isin excess of $750,000.All the newsprint paper purchased by theCompany is received, from manufacturers outside of the State ofOhio.,Other purchases of the Company include printing ink, metal,mats, wrapping paper, and twine.The Company carries national,advertising in its newspaper columns.The Company admits thatit, is engaged in commerce within the meaning of the Act.11,i I THE CINCINNATI TIMES-STAR CO.41II.THE ORGANIZATION 'INVOLVEDCincinnati NewspaperGuild, affiliated with theCongress of ' In-dustrialOrganizations,isa labor organization admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to recognize the Guild as the bargain-ing agent for its employees until such time as the Guild is certifiedby' the Board. - From a report prepared by the Regional Directorand introduced into evidence, it appears that the Guild representsa substantial number of employees in the unit claimed appropriate.'We find that a question has arisen concerning the representationof employees of the Company.'IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelationto trade, traffic, and commerce among the several Statesand tends to lead to labor` disputes burdening and obstructing com-merce and the free flow of commerce.V.THE APPROPRIATE UNITThe Guild requests a unit composed of all employees of the com-mercial departments 2 at the Cincinnati and Covington offices-of theCompany, including the miscellaneous composing-room help, but ex-cluding the business manager, the advertising director, department)heads, assistant department heads, sub-department heads in the cir-culation department, telephone operators at Cincinnati but not atCovington, the secretaries to the business manager, advertising di-rector, and publisher, and the general expense or maintenance em-ployees.The Company contends that (1) the telephone operators atCincinnati and, (2) the general expense or maintenance employees1 The Regional Director's statement shows that the Guild submitted 91 signed applicationcards for membership in the GuildThese application cards were dated between June andDecember 1941 and purported to be signed by employees of the Company.Of the 91 cardssubmitted,90 appeared to have genuine,original signatures,and 1 appeared to have an orig-inal printed signatureEighty-six of the signatures were of persons whose names appearedon the Company's list of persons within the unit claimed by the Guild to be appropriate.This list bore a total of approximately 175 names. 'RThe commercial departments include three main departments-advertising(which haslocal, national,classified,and display divisions),circulation, and business office. ,' 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDshould be included in the unit, but that (1) the secretaries of the_national and local advertising departments, (2) the miscellaneouscomposing-room help, and (3) the drivers of the supply cars, who arein the circulation department, should be excluded. In other respects,it agrees with the unit sought by the Guild.A. Telephone OperatorsThe Company' has three telephone operators at the Cincinnatioffice.The Guild seeks to exclude these employees from the unitbecause of the allegedly confidential nature of their work.The Guildcontends that "we have noticed many times that we were cut in onand we have had reports . . . that the operators were listening inon our conversations" with Guild members.Telephone operators, asa group, are eligible to membership in the Guild and the Guildseeks to include the telephone operators at Covington.We shallinclude all telephone operators in the unit.3B. General Expense or Maintenance EmployeesGeneral expense or maintenance employees include elevator opera-tors, firemen, janitors, and other employees whose work is not charge-able to any particular department of the Company. This groupconsists of approximately 52 employees.Many of these employeesservice the entire building, which is occupied only in part by theCompany.4These employees are eligible to membership in the Guildbut the Guild seeks to exclude them in favor of existing unions inCincinnati formaintenanceworkers.,We shall exclude theseemployees from the,unit.-C. Secretaries of National and Local Advertising DepartmentsThe Company seeks to exclude the secretaries of the national andlocal advertising departments because of the confidential nature oftheirwork.The major portion of their time is devoted to workconnected with the head of the department to which they are assignedand in the course of their duties they occasionally handle work re-lating to personnel matters.We shall exclude these secretaries fromthe unit.iCfMatter of Chrysler Detroit Company,and Chrysler CorporationandInternationalUnion, UnitedAutomobile,Aircraft, and AgriculturalImplementWorkers of America, affils-ated wsththe C I.0, 38 N L R B 3134 The total available space in the 13-story Tower building including the news room isapproximately 100,000 square feet,and of this amount approximately 70,000 square feetis occupied by the Company'The Company leases the remaining space to tenantsIt was brought out at the bearing that there are two unions in Cincinnati to representmaintenance workers : the Building Service Employees Union,A. F. ofL, and the UnitedConstructionWorkers,C. I. O. THE CINCINNATITIMES-STARCO.43D. MiscellaneousComposing-Room HelpSeven men make up the groupknown as,the miscellaneous com-posing-roomhelp.Theirduties include swe ping the floors to sal-vage all metalscrap which they melt foruse again,some cleaningwork, conveyingforms out of the composing and stereotype rooms,filing cuts and mats, handling cuts for stereotypers and printers,and filing correctedcopy.One of themen receives and sends copyover the carrier.The Guildseeks to include these employees.Nootherlabor organizationis now seekingto represent them.We shallinclude them within the unit.'E. Drivers of Supply CarsThe drivers of the supplycars, four in number, are classified aspart of thecirculationdepartment of the Company. Their wori,consists of delivering papers in fourlighttrucks.The Companyseeks to excludethem inasmuchas the hours and working conditionsof these employees are substantially different from the hours andworking conditions of the employees who work in the Tower Build-ing.The Guildseeks to include these employees.No other labororganizationisnow seekingto representthem.We are of theopinion that they shouldbe included in the unit.We find thatall employees of the commercialdepartments at theCincinnati and Covingtonoffices ofthe Company,including miscel-laneous composing-room help, telephone operators,and drivers ofsupply cars,but excluding the businessmanager, the advertisingdirector,department heads, assistant department heads, sub-depart-ment heads in the circulation department,the general expense ormaintenance employees,the secretaries to the business manager, ad-vertisingdirector,and publisher,and the secretariesof the nationaland local advertisingdepartments,constitute a unit appropriate forthe purposes of collective bargaining.We further find that said unitwill insure to employeesof the Company thefull benefitof theirrightto self-organization and to collective bargaining and otherwisewill effectuate the policiesof the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.Weshall direct that all the employees in the appropriate unit who wereemployed by the Company during the pay-roll period immediatelypreceding the date of the Direction of Election herein, subject tosuch limitations and additions as are set forth in the Direction, shallbe eligible to vote. 44-DECISIONS OF, NATIONAL LABOR RELATIONS BOARDUpon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAWJ.A question affecting commerce, has arisen concerning the repre-sentation'of employees of The Cincinnati Times-Star Co., Cincinnati,Ohio, within the meaning of.Section.9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2. ,All employees of the commercial departments at the Cincinnati,and Covington offices of the Company including miscellaneous com-posing-room help, telephone operators, and drivers of supply cars,but excluding the businessmanager,the advertising director, depart-ment heads, assistant department heads, sub-department heads in thecirculation department, the general expense or maintenance em-ployees, the secretaries to the business manager, advertising director,and publisher, and the secretaries of the national and local advertis-ing departments,' constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and, pursuant to Article III, Section 8,, ofNational Labor Relations Board Rules and Regulations-Series 2,, asamended, it is herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collectivebargaining with The Cincinnati Times-Star Co., Cincinnati, Ohio,an election by secret ballot shall be conducted as early as possiblebutt not later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director forthe Ninth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, ofsaid Rules and Regulations, among all employees who were employedduring the pay-roll period immediately preceding the date of thisDirection, in the -commercial departments at the Cincinnati andCovington offices of the Company including miscellaneous compos-ing-room help, telephone operators, and drivers of supply cars, andemployees who did not work during such pay-roll period becausethey were ill or on vacation or in the active military, service or train-ing of the United States, or temporarily laid off, but excluding thebusiness manager, the advertising director, department heads,assis-L THE CINCINNATI TIMES-STAR CO.45tant department heads, sub-department heads in the circulationdepartment, the general expense or maintenance employees, thesecretaries to the business manager, advertising director, and pub-lisher, and the secretaries of the national and local advertising de-partments, and those employees who have since quit or been dis-charged for cause, to determine, whether or not they desire to berepresented by Cincinnati Newspaper Guild, affiliated with the Con-gress of Industrial Organizations for the purposes of collectivebargaining. . In the Matter of THECINCINNATI TIMES-STARCo.andCINCINNATINEWSPAPERGUILDCase No.R-3457CERTIFICATION OF REPRESENTATIVESMarch 19, 194.On February 20, 1942, the National Labor Relations Board issueda Decision and Direction of Election in the above-entitled proceed-ings?Pursuant to the Direction of Election, an election by secretballotwas conducted on March 4, 1942, under the direction andsupervision of the Regional Director for the Ninth Region (Cin-cinnati,Ohio).On March 5, 1942, the Regional Director, actingpursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, issued andduly served upon the parties an Election Report.No objections tothe conduct of the ballot or to the Election Report have been filedby any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total on eligibilitylist------------------------------------- 165Total ballotscast------------------------------------------ 157Total ballots challenged------------------------------------5Total blank ballots -----------------------------------------0Total void ballots------------------------------------------0Total valid ballots counted--------------------------152Votes cast for Cincinnati Newspaper Guild, C. I. 0 ---------- 88Votes cast against Cincinnati Newspaper Guild, C I. 0 ------ 64By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, 49 Stat. 449, and pursuant to Article III, Sections 8and 9, of National Labor Relations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY CERTIFIED that Cincinnati Newspaper Guild, affiliatedwith the Congress of Industrial Organizations, has been designatedand selected by a majority of all employees in the commercial de-139 N L R B 39.39 N. L.R. B., No. 10a.46 THE CINCINNATI TIMES-STAR CO.47partments at the Cincinnati and Covington offices of The Cincin-nati Times-Star Co., including miscellaneous composing-room help,telephone operators, and- drivers of supply cars, but excluding thebusinessmanager, the advertising director, department heads, as-sistant department heads, sub-department heads in the .circulationdepartment, the general expense or maintenance employees, thesecretaries to the business manager, advertising director, and pub-lisher, and the secretaries of the national and local advertising de-partments, as their representative for the purposes of collective bar-gaining, and that, pursuant to Section 9 (a) of the National LaborRelations Act,,Cincinnati Newspaper Guild, affiliated with the Con-gress of Industrial Organizations, is the exclusive representative ofall such employees for the purposes of collective bargaining in re-spect to rates of pay, wages, hours of employment, and otherconditions of employment.448105-42-vol 39-5